DETAILED CORRESPONDENCE
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  
It is noted that Applicant has deposited seeds for CV481649 and CV426610 at the 
Applicant states in ¶143: “All restrictions upon the deposits have been removed, and the deposits are intended to meet all requirements of the Budapest treaty and 37 C.F.R. §1.801-1.809.” 37 CFR 1.808 requires that a statement be made that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent. It is not clear from this statement in the specification if all restrictions upon availability to the public will be irrevocably removed upon granting of the patent or if all restrictions upon availability to the public will be merely removed upon granting of the patent. Thus, this rejection is made.
Since the deposit of these seeds was made and accepted under the terms of the Budapest Treaty (¶143), an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 15 is drawn to a plant produced by the method of claim 12, where the plant has a heritable trait and otherwise all the physiological and morphological characteristics of CH011039.  Claim 14 dependent upon claim 12, makes it clear that any number of heritable traits can be introduced into the plant.
Thus, the claim encompasses plants that have any number of heritable traits and only 
The specification describes no structural features that distinguish plants that differ from CH011039 in any number of traits of from other maize plants.  The specification only describes CH011039.
The specification fails to describe a representative number of seeds with any number of heritable traits that differ from those in CH011039.  Thus, the full scope of claimed plants and seeds has not been described and were not in the possession of the Applicant at the time of filing.
These claims are “reach through” claims in which the specification has described a starting material and at least one method step, however, they have not described the resulting product that they are claiming, where the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
Accordingly, the specification fails to provide an adequate written description to support the claimed genus of plants and seeds.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference 

Claims 6-7 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6-7 are drawn to the seed of claim 1 further comprising a transgene, where the transgene is introduced into CV481649, CV426610, or both.
Parent claim 1 is drawn to a seed of hybrid corn variety CH011039, produced by crossing a first plant of variety CV481649 with a second plant of variety CV426610, wherein representative seeds of said varieties CV481649 and CV426610 are deposited under NCMA Accession Nos. 202005028 and 202005034, respectively.
A seed of CH011039 further comprising at least a first transgene would no longer be a seed produced by crossing a first plant of variety CV481649 with a second plant of variety CV426610; it would be something different.  Thus, these claims are broader than the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1-20 are free of the art, given the failure of the prior art to teach or suggest a maize hybrid made by crossing CV481649 and CV426610.  The application disclosing CV426610, 17026,307, filed the same day as the instant application, exemplifies an F1 hybrid made by crossing CV426610 with CV691449 (¶224, Table 2).  The application claiming 
The analysis of other art was made using characteristics that do not vary under different environmental conditions in an analysis of three corn varieties.  Appendix A compares the descriptions of 1351729 in US 7,473,826 and US 9,313,970, of 94INK1A in US 7,872,183, US 8,035,006 and US 8,324,476, and of 1285291 in US 7,211,717 and US 8,969,677.  The characteristics in bold are those that differ in the descriptions of at least one corn variety; these characteristics are those that are affected by the environmental conditions under which a plant is grown.  The characteristics not in bold are those upon which this determination was made; these are brace root coloration, internode direction, anther color, presence of a glume band, ear shape, husk bract length, fresh and dry husk colors, endosperm type, and endosperm color.
In the applications claiming hybrids in which CV426610 is one parent, the hybrid differs from CH011039 in at least two of those environmentally unaffected characteristics;  thus, the hybrids cannot be CH011039 or CH011039 with a single locus conversion or the parent is not CV426610 with a single locus conversion.  These are applications 17/026737, 17/026775, 17/027249, 17/027328, and 17/027259.  
In the applications claiming hybrids in which CV481649 is one parent, the hybrid differs from CH011039 and/or the other parent differs from CV426610 in at least two of those environmentally unaffected characteristics;  thus, the hybrid cannot be CH011039 or CH011039 with a single locus conversion.  These are Applications 17/026672, 17/026755, 17/026789, 17/026798, 17/026816, 17/026821, and 17/027169.  
Thus, CH011039 is not taught in the prior art or obvious over any of the teachings or claims of the art.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 8:30 am - 5:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne Kubelik/Primary Examiner, Art Unit 1662